Citation Nr: 1118518	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-46 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for status post discectomy L5-S1.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1982 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The May 2009 rating decision increased the Veteran's disability rating for status post discectomy L5-S1 to 10 percent disabling, effective March 17, 2009.  The RO received additional evidence within one year of the May 2009 rating decision and readjudicated the Veteran's claim in a July 2009 rating decision.  The Veteran submitted a timely notice of disagreement with respect to the May 2009 rating decision.  Therefore, the Board finds that the May 2009 rating decision is the decision on appeal.  


FINDING OF FACT

The Veteran's service-connected lumbar spine disability has not been shown to be productive of an actual limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; or a separately ratable neurological impairment.



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for status post discectomy L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

In this case, the RO did provide the Veteran with notice in April 2009, prior to the initial decision on the claim in May 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The April 2009 letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 580 F.3d at 1270.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The April 2009 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified regarding the general criteria for assigning effective dates.  

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The April 2009 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The April 2009 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  Thus, the Board finds that all notification requirements have been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran presented copies of his own records and did not request that VA obtain any records on his behalf or allege that any evidence is missing from the claims file.  The records in the claims file were reviewed by both the RO and the Board in connection with the Veteran's claim.  In addition, the Veteran was afforded a VA examination in April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  In making this determination, the Board acknowledges that the examiner did not review the claims file, however, the report was predicated on a physical examination of the Veteran and addressed the rating criteria that are relevant to rating the disability in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer v. Gober, 10 Vet. App. at 403-04 (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  The Board recognizes that in the conclusion of the examination report, the examiner stated that she could not determine, without resort to mere speculation, whether any of these factors (pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination) would cause functional loss.  However, during the physical examination, the examiner noted that there was no evidence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, or incoordination.  Furthermore, the Veteran did not report experiencing such symptoms.  The Veteran walked with a steady gait and stated that he does not experience weakness.  The Veteran also denied experiencing any additional limitation of motion or functional impairment during flare-ups.  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case and a remand for an additional VA examination is not required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected status post discectomy L5-S1 has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, diseases and injuries to the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine as follows:

Unfavorable ankylosis of the entire spine............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine..................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.............................................................................................. 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ....................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.............................................. 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.......................................................................... 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve rootstretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months..................................................................................................... 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months........................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months......................................................... 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.......................................................... 10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2010). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran has stated that he deserves a higher disability of at least 20 or 30 percent based on the back pain that he has experienced since separation from active service.  The Veteran stated that he has been to hundreds of chiropractors since service.  In connection with his appeal, he submitted medical records dating from the 1990s to 2005.  However, the issue in this case is the level of the Veteran's present disability and these records are dated more than one year prior to the Veteran's claim for a higher disability rating in March 2009.  Therefore, these records will not be discussed in the following decision as they are not particularly probative to the rating period on appeal.

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he did not specifically injure his back while in service.  He stated that he began experiencing low back pain after he had been carrying heavy gear continuously.  He reported that he underwent surgery on his low back in 1987, which consisted of an L5-S1 discectomy.  The Veteran explained that since the surgery, he has experienced intermittent low back pain.  He states that prolonged sitting causes his low back pain to flare-up.  He stated that the flare-ups occur approximately two times every week.  He rated his low back pain during these flare-ups at a level of 4 (pain scale 0-10).  The Veteran described his pain as a sharp and stiff pain, but he stated that he was not weak and the pain did not radiate.  He explained that when this occurs, he will take ibuprofen but it does not relieve his pain.  The Veteran stated that the pain will last for one to two days.  He denied additional limitation of motion or functional impairment during the flare-ups.  The Veteran denied associated features or symptoms such as weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  He walks unaided without a cane, crutches, or walker.  He says he does not use a back brace.  He stated that he can walk approximately 1/4 mile and for approximately 30 minutes.  He denied unsteadiness and had no history of falls.  He stated that his intermittent low back pain does not affect his mobility, activities of daily living, usual occupation, or driving.  He stated that he no longer participated in any recreational activities.

On physical examination, the Veteran ambulated with a steady, tandem gait.  There was no evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of back.  Examination of the spine revealed a 4.5 cm. by 0.2 cm. well healed, flesh-colored, surgical scar located on the lower lumbar spine.  The scar was not painful to palpation and does limit range of motion.  There was no evidence of muscle spasm or guarding.  There was no evidence of scoliosis, reversed lordosis, or abnormal kyphosis.  There was no evidence of painful motion, spasm, or weakness.  There was mild pain on palpation of the paravertebral muscles of the lumbar spine.  There was no evidence of muscle spasm, guarding, or localized tenderness.  Spinal contour was preserved.  There was no evidence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, or incoordination.

At the examination, muscle strength in the lower extremities was normal bilaterally, tested by monofilament.  Straight leg raises were negative bilaterally, tested by monofilament and Lasegue's sign was negative bilaterally.  The rectal examination was deferred due to no history of bowel dysfunction.  Toe and heel walking was performed without difficulty.  There was no history of any incapacitating episodes during the past 12 month period.  Forward flexion of the thoracolumbar spine was decreased at 80 degrees out of 90 degrees due to pain.  Backward extension of the thoracolumbar spine was decreased at 20 out of 30 degrees due to pain.  Left and right lateral flexion of the thoracolumbar spine was normal at 30 out of 30 degrees.  Left and right lateral rotation of the thoracolumbar spine was normal at 30 out of 30 degrees.  The x-ray results dated in April 2009 show evidence of probable muscle spasm with moderate narrowing of the L5-S1 intervertebral disc space.  The diagnosis was listed as degenerative disc disease lumbar spine, status post L5-S1 discectomy with residual pain.  There was no effect on function, daily, and usual occupational activities.  The examiner stated that she could not determine without resort to mere speculation, whether any of these factors (pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination) cause additional functional loss.  

After considering all of the evidence of record, the Board finds that the Veteran's overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the rating criteria.  38 C.F.R. § 4.7.

In this regard, in order to receive a rating higher than 10 percent for the Veteran's service-connected status post discectomy L5-S1, the evidence must show forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Review of the pertinent evidence, primarily the April 2009 VA examination, does not show the presence of forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The April 2009 VA examination report shows flexion to 80 degrees and the combined range of motion of the thoracolumbar spine was 220 degrees.  The Board observes that the April 2009 x-ray report shows a probable muscle spasm.  Under the rating criteria, a 20 percent disability is warranted when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, the April 2009 VA examination report shows that the Veteran had a steady, tandem gait.  There was no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a higher disability rating is not warranted on this basis. 

Furthermore, there is no evidence of ankylosis which would warrant a higher disability rating.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile and the examiner expressly noted that there was no evidence of ankylosis.

Based on the above, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 10 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  

In reaching this determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.   First, the Board acknowledges the Veteran's complaints of pain.  However, the Veteran's pain is contemplated in his currently assigned disability rating of 10 percent.  Moreover, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In reviewing the record, the Board finds that a higher disability rating is not warranted on the basis of functional loss.  The Board recognizes that the April 2009 VA examiner could not determine, without resort to mere speculation, whether any of these factors (pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination) cause additional functional loss.  However, the examination report shows that the examiner specifically noted that there was no evidence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, or incoordination.  In fact, the Veteran only complained of pain during the pendency of the appeal with reported flare-ups of twice a week of a degree of 4 on a scale from 1 to 10.  The Veteran reported to the examiner that he was not weak and that he did not experience any additional limitation of motion or functional impairment during the flare-ups.  Thus, the Board finds that the DeLuca factors have been addressed and the Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent under Deluca.  

The Board has considered whether a higher disability rating could be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under Diagnostic Code 5243, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.   However, there is no evidence that the Veteran experienced any incapacitating episodes at any time during the course of his appeal.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  In addition, the April 2009 VA examiner noted that there were no incapacitating episodes in the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability rating reflects.  The Veteran has stated that he is entitled to at least a 20 percent disability rating and that he has been in a lot of pain.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his service-connected status post discectomy L5-S1 in accordance with the rating criteria.  In this case, the Board finds that the April 2009 VA examination report is more persuasive as to whether the Veteran is entitled to a disability rating in excess of 10 percent.  In this respect, the VA examination report included a complete physical examination of the Veteran and clinical findings, which are more probative than the Veteran's general statements that he has back pain.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board has considered whether the Veteran is entitled to a separate disability rating for any neurological manifestations related to his service-connected lumbar spine disability.  However, the April 2009 VA examination report reveals that the sensation in the Veteran's lower extremities was normal bilaterally, his straight leg raises were negative bilaterally, and Lasegue's sign was negative.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

The Board has also considered whether the Veteran is entitled to a separate disability rating for the residual scar from his status post discectomy L5-S1.  Under Diagnostic Code 7801, a 10 percent disability rating is assigned for scars, other than head, face, or neck, that are deep and nonlinear, which cover an area exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Here, the April 2009 VA examination report shows that the scar is well-healed and flesh-colored and only measures 4.5 cm. by 0.2 cm.  Therefore, Diagnostic code 7801 is not for application.  Under Diagnostic Code 7802, a 10 percent disability rating is also assignable for scars, other than head, face, or neck, that are superficial, nonlinear and cover an area of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  The Veteran does not meet the area requirements and, consequently, Diagnostic Code 7802 is not for application.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  For the purpose of this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  There is no indication that the Veteran's scar is unstable.  Furthermore, there is no evidence that the scar is painful.  The April 2009 VA examiner noted that the Veteran's scar was not painful to palpation.  Finally, there is no evidence that the Veteran's scar results in any limitation of motion of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Therefore, a separate disability rating for the Veteran's residual scar from his discectomy is not warranted.  
 
The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for service-connected status post discectomy L5-S1 for the entire appeal period.  See Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).   Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for status post discectomy L5-S1 is denied.  



___________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


